Citation Nr: 0811478	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected postoperative lumbosacral disc disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted a temporary total rating 
(100 percent) for service-connected lumbosacral disc disease, 
effective March 30, 2001, and returned the veteran's 
disability rating to 20 percent, effective May 1, 2001.  

In his July 2003 substantive appeal, on VA Form 9, the 
veteran indicated he wanted to appear before a Veterans Law 
Judge.  In November 2007, the veteran testified before the 
undersigned at a Central Office hearing in Washington, DC.  A 
transcript of the hearing is associated with the claims file.  
However, in December 2007, the Board sent the veteran a 
letter informing him that the recording of the hearing 
contained several inaudible responses and that a new hearing 
would be provided, if he desired one.  In January 2008, the 
veteran requested a new hearing, which was scheduled for 
March 2008.  However, the veteran did not report for the 
scheduled hearing and, in a March 2008 statement, the 
veteran, through his representative, requested that his 
hearing request be withdrawn.  In addition, the 
representative, who was present at the November 2007 hearing, 
provided corrective language for the portions of the 
recording which had been characterized as inaudible.

At the November 2007 hearing, the veteran, through his 
representative, raised the issues of entitlement to service 
connection for depression and a left hand fracture as 
secondary to service-connected postoperative lumbosacral disc 
disease, and entitlement to special monthly compensation for 
loss of use of a creative organ.  Those issues are referred 
to the RO for appropriate development.  

The issue of entitlement to an increased rating for service-
connected postoperative lumbosacral disc disease, from 
September 23, 2002, is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.  


FINDING OF FACT

The competent and probative evidence of record indicates 
that, from May 1, 2001, to September 26, 2003, the veteran's 
service-connected postoperative lumbosacral disc disease was 
characterized by fairly consistent complaints of low back 
pain, with radiation into the left lower extremity and 
numbness in the left foot.  The veteran had limited motion in 
flexion, extension, and lateral flexion, with some 
discomfort, and hyperesthesia of the L5 dermatomes on the 
left.  There was also tenderness to percussion over the 
lumbar spine with no paraspinal muscle spasms.  The veteran 
had numbness and decreased light touch sensation on the 
posterior left calf and lateral left foot.  There was also 
absent ankle and knee jerk, with partial foot drop on the 
left.  


CONCLUSIONS OF LAW

1.  From May 1, 2001, to September 26, 2003, the schedular 
criteria for a 40 percent rating, but no higher, for service-
connected postoperative lumbosacral disc disease were met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2003).  

2.  From May 1, 2001, to September 26, 2003, the schedular 
criteria for a separate 20 percent rating, but no higher, for 
neurological impairment in the left lower extremity due to 
service-connected postoperative lumbosacral disc disease have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 8520 (2003); Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board notes the RO has not provided the veteran with 
adequate VCAA notice regarding his claim for an increased 
rating for service-connected postoperative lumbosacral disc 
disease.  However, given the fully favorable decision, 
discussed below, the Board finds that any issue with regard 
to the timing or content of the VCAA notice provided to the 
veteran is moot or represents harmless error.  With respect 
to additional notice required for the portion of this appeal 
which is remanded, the RO will address this matter in 
effectuating the award and the instructions in the Remand.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. 
Court of Appeals for Veterans Claims (Court) held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for status post discectomy, 
L5-S1, herniated nucleus pulposus, was established in April 
1987, and the RO assigned a 20 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(1987), for intervertebral disc syndrome.  At that time, the 
RO considered service medical records which showed the 
veteran had complained of low back pain with radicular 
symptoms, and had undergone an L5-S1 discectomy for a 
herniated nucleus pulposus.  The RO also considered a 
September 1986 examination which showed various symptoms, 
including limited range of motion and decreased sensation 
along the lateral aspect of the left foot, which the RO 
determined warranted a 20 percent rating under DC 5293.  

In an August 2002 rating decision, the RO re-characterized 
the veteran's disability as lumbosacral disc disease and 
granted a temporary total rating of 100 percent from March 
30, 2001, pursuant to 38 C.F.R. § 4.30, based on evidence 
that the veteran underwent a lumbar laminectomy for his 
service-connected lumbar spine disability and required at 
least one month of convalescence thereafter.  Effective May 
1, 2001, the evaluation was returned to a schedular rating of 
20 percent.  

As noted, the veteran's service-connected lumbosacral disc 
disease is rated under the rating criteria for intervertebral 
disc syndrome.  The Board notes that, during the pendency of 
the veteran's claim and appeal, the rating criteria for 
evaluating intervertebral disc syndrome were revised, 
effective from September 23, 2002.  See 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 5293 
(2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2004)).  The latter amendment and a subsequent 
correction were made effective from September 26, 2003.  

As a result, the rating criteria for intervertebral disc 
syndrome are no longer listed under DC 5293 but instead are 
listed under DC 5243 and evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine and/or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243, 
Note 6 (2007).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  




In this case, review of the evidence shows the veteran was 
last afforded a VA examination in June 2001 and, thus, has 
not been evaluated using the new rating criteria.  In this 
regard, the veteran, through his representative, requests 
that his appeal be remanded for a new VA examination to be 
conducted and for additional medical records to be obtained.  
The Board agrees with the veteran, and finds that a remand is 
necessary in order for additional evidentiary development to 
be completed with regard to his disability rating from 
September 26, 2003, the date on which the rating criteria 
were amended.  This issue will be discussed further in the 
Remand section below.  

With regard to the disability rating assigned from May 1, 
2001, to September 26, 2003, the Board finds the evidentiary 
record is sufficient to rate the veteran's service-connected 
lumbosacral disc disease.  Therefore, the Board will proceed 
to evaluate the veteran's disability for that time period.  

As noted, the veteran's service-connected lumbar spine 
disability is currently rated 20 percent disabling under DC 
5293, for intervertebral disc syndrome.  Under DC 5293, in 
effect prior to September 2003, a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; and a 60 percent evaluation was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc with little intermittent relief.

The pertinent evidence shows that, since the veteran's 
surgery in March 2001, he has consistently complained of low 
back and left leg pain, as well as numbness in his left foot.  
See private medical records from Dr. S.J. dated from October 
1998 to December 2002; VA outpatient treatment records dated 
February 2003 to May 2003.  Review of the evidence shows the 
veteran's pain is mixed, both musculoskeletal and 
neuropathic.  His complaints of numbness have been fairly 
consistent, whereas his reports of pain have fluctuated from 
constant to occasional.  However, the more recent evidence of 
record reflects that the veteran reports constant low back 
pain which is more severe.  See Id.  

At the June 2001 VA examination, the veteran reported having 
residual low back pain with occasional radiculopathy in his 
left leg following surgery.  He reported that he cannot sit 
or stand for any period of time.  On examination, there was 
slight tenderness to percussion over the lumbar spine but 
there were no muscle spasms.  The veteran demonstrated 
limited motion in flexion, extension, and lateral flexion 
and, although he did not complain of pain, the examiner noted 
that it seemed the veteran had some discomfort with motion.  
As to his neurological impairment, the veteran reported that 
he experiences numbness on the posterior left calf and 
lateral left foot.  On examination, he reported decreased 
light touch sensation in those same areas.  Ankle jerk on the 
right was 1-2+ but was zero on the left.  Knee jerk was zero 
on the right and equivocal on the left.  An X-ray revealed 
degenerative joint disease at L4-5 and L5-S1.  The diagnosis 
was persistent low back pain with occasional left radicular 
pain and numbness.  

The other medical evidence of record shows the veteran's 
service-connected disability is also manifested by 
hyperesthesia (or increased sensation) of the L5 dermatomes 
on the left and absent ankle and knee jerk, with no 
paraspinal muscle spasms, and the remaining reflexes and 
sensation being intact.  See private medical records from Dr. 
S.J. dated from October 1998 to December 2002.  In September 
2002, the veteran was found to have a partial foot drop on 
the left, as compared to the right.  See private medical 
records from Dr. S.J. from September 2002 to December 2002.  

In evaluating the veteran's claim under DC 5293 for 
intervertebral disc syndrome, in effect prior to September 
2003, the Board finds that the service-connected 
postoperative lumbosacral disc disease more nearly 
approximates the level of disability contemplated by the 40 
percent rating under that code.  As noted, the evidence of 
record shows the veteran's service-connected disc disease is 
manifested by pain that radiates into his lower extremities, 
discomfort with movement of the spine, and increased 
sensation in the lumbar spine area.  As also noted, the 
veteran reports, and the evidence shows, that his complaints 
of pain and other symptomatology have increased in severity 
and occurrence.  Therefore, the evidence shows that, 
throughout the time period in question, the veteran's 
service-connected disability has been manifested by severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, thereby warranting a 40 percent rating 
under DC 5293, effective May 1, 2001.  

A higher, 60 percent rating is not warranted, however, 
because the evidence does not reflect that the veteran has 
symptoms consistent with pronounced intervertebral disc 
syndrome, such as demonstrable muscle spasm and other 
neurological findings, with little intermittent relief.  In 
addition, the veteran, though his representative, has 
asserted that he would be satisfied with a 40 percent rating 
under DC 5293, for the time period in question.  See November 
2007 hearing transcript; March 2008 Informal Brief of 
Appellant.  Therefore, the grant of a 40 percent rating is 
considered a full grant of the benefit sought in this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran, through his representative, has also requested a 
separate disability rating under DC 8520 based upon the 
neurological impairment the veteran experiences in his lower 
extremities due to his service-connected lumbar spine 
disability.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).


After carefully considering the evidence of record, the 
veteran's arguments, and the pertinent law in this regard, 
the Board concludes the veteran's service-connected 
lumbosacral disc disease warrants a separate disability 
rating under DC 8520.  In making this determination, the 
Board initially notes that DC 5293 (2003) does not expressly 
prohibit a separate neurological rating being assigned where 
appropriate.  In addition, the Board notes that the veteran's 
service-connected disability is manifested by a neurological 
impairment that affects not only his lumbar spine, but his 
lower extremities as well.  

Under DC 8520, incomplete paralysis of the sciatic nerve 
warrants a 10 percent evaluation when mild, a 20 percent 
evaluation when moderate, a 40 percent evaluation when 
moderately severe, and a 60 percent evaluation when severe, 
with marked muscular atrophy.  Complete paralysis of the 
sciatic nerve warrants an 80 percent evaluation where the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee and flexion of the knee is weakened 
or (very rarely) lost.  A note in the rating criteria states, 
in pertinent part, that when the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
moderate degree.  

In evaluating the veteran's disability under DC 8520, the 
Board again notes that the evidence shows the veteran has 
partial foot drop on the left, with decreased sensation to 
pin prick and tingling in the left foot and calf.  Although 
the veteran was not shown to have partial foot drop in his 
left foot until September 2002, the evidence shows that, 
throughout the time period in question, the veteran's ankle 
and knee jerks have been absent.  With respect to any 
additional neurological impairment in the right lower 
extremity, the Board notes that, although there are 
subjective complaints of occasional radiculopathy in both 
legs, the evidence of record is negative for any objective 
findings of neurological impairment in the right leg 
sufficient to warrant a separate, compensable disability 
rating.  

Therefore, because the evidence clearly shows sensory 
involvement in the left lower extremity with a partial loss 
of motor control throughout the time period in question, the 
Board finds that a 20 percent rating is warranted under DC 
8520, effective May 1, 2001.  A higher rating is not 
warranted under DC 8520, because the evidence does not show 
the veteran has symptoms that more nearly approximate the 
level of disability contemplated by the higher level 
criteria.  In addition, he has indicated that he is seeking 
no more than a 20 percent rating under DC 8520, for the time 
period in question.  See November 2007 hearing transcript; 
March 2008 Informal Brief.  

The Board has also considered the veteran's service-connected 
postoperative lumbosacral disc disease under all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the medical evidence of record, the 
Board finds there are no other codes that provide a basis to 
assign an evaluation higher than the 40 and 20 percent 
ratings assigned herein.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court has indicated can be done in this 
type of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time during the time period in question, has his lumbar spine 
disability has been more or less disabling than as currently 
rated under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board concludes that, from May 1, 2001, to September 26, 
2003, an increased rating to 40 percent, but no higher, is 
warranted under Diagnostic Code 5293, in effective prior to 
September 2003, for service-connected postoperative 
lumbosacral disc disease.  The Board also concludes that the 
preponderance of the evidence supports the grant of a 
separate 20 percent rating, but not higher, under DC 8520, 
from May 1, 2001, to September 26, 2003, for the additional 
neurological impairment the veteran suffers in his lower 
extremities due to his service-connected lumbar spine 
disability.  All reasonable doubt has been resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

The Board appreciates the extra effort expended by the 
veteran's representative in clarifying the inaudible portions 
of the recording of the hearing before the Board. 

ORDER

From May 1, 2001, to September 26, 2003, a 40 percent 
disability rating for service-connected postoperative 
lumbosacral disc disease is granted, subject to the laws and 
regulations governing the payment of monetary awards.

From May 1, 2001, to September 26, 2003, a separate 20 
percent rating based upon additional neurological impairment 
in the left lower extremity due to service-connected 
postoperative lumbosacral disc disease is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.  


REMAND

As noted above, the rating criteria for evaluating the spine, 
including for evaluating intervertebral disc syndrome, were 
revised during the pendency of the veteran's claim and 
appeal.  However, as noted, the evidence of record does not 
contain clinical findings dated on or after September 26, 
2003, which evaluate the veteran's current level of 
disability under the new rating criteria, 38 C.F.R. §§ 4.40 
and 4.45, and the decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the Board notes that the last VA 
examination conducted in this case was completed five years 
ago, in June 2001, and the veteran has testified that his 
service-connected disability has worsened since that time.  
The veteran also testified that he has been receiving 
treatment for his service-connected disability at the VA 
Medical Center in Washington, DC, since 2003, and the last VA 
treatment records included in the claims file are dated in 
2003.  

Therefore, the Board finds a remand is necessary in order to 
conduct additional evidentiary development, to include 
scheduling the veteran for a VA examination and obtaining all 
outstanding VA outpatient treatment records.  


In addition, during the pendency of this appeal, the Court 
issued a decision with provided additional notice 
requirements for increased-compensation claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, 
notice must (1) inform the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) provide at least general notice of the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result); 
(3) advise the claimant that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 43-44.  The 
Board is confident the RO will ensure that all required VCAA 
notice has been provided to the veteran in this case.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.	Obtain all VA outpatient treatment 
records from the VA Medical Center in 
Washington, DC, from May 2003 to the 
present.  

2.	Assure compliance with the provisions 
of the precedential decision of the 
Court in Vazquez, discussed above. 

3.	Schedule the veteran for VA orthopedic 
and neurological examinations to 
determine the current level of 
impairment due to service-connected 
postoperative lumbosacral disc disease.  
All indicated tests and studies should 
be conducted and all findings described 
in detail.  The claims file must be 
made available to any examiner for 
review, and the examination report(s) 
should reflect that such review has 
been accomplished.

a.	Regarding the orthopedic 
examination, the report must 
include the range of lumbosacral 
motion, with notations as to the 
degree of motion at which the 
veteran experiences pain, if any.  
The physician should identify and 
completely describe any other 
current symptomatology, including 
any functional loss of the 
lumbosacral spine due to more or 
less movement than normal, 
weakened movement, excess 
fatigability, incoordination, pain 
on movement, swelling, and 
deformity or atrophy of disuse.  
The physician should inquire as to 
whether the veteran experiences 
flare-ups.  If so, to the extent 
possible, any additional 
functional loss or limitation of 
motion during such flare-ups 
should be described.  The 
physician should also report the 
number of incapacitating episodes 
and their duration in the past 12 
months.  

b.	Note: An incapacitating episode is 
a period of acute signs and 
symptoms due to intervertebral 
disc syndrome that requires bed 
rest prescribed by a physician and 
treatment by a physician.  

c.	The neurologist should arrange for 
any tests or studies deemed 
appropriate to determine the 
presence of any neurological 
impairment associated with the 
veteran's service-connected 
postoperative lumbosacral disc 
disease.  The neurologist must 
comment on the degree of attacks 
(moderate or severe), if they are 
recurrent, and if there is 
intermittent relief.  If the 
veteran does not have attacks then 
that finding should be stated in 
the report.  If applicable, note 
any persistent symptoms compatible 
with sciatic neuropathy to include 
characteristic pain and 
demonstrable muscle spasm, absent 
knee jerk, or other neurological 
findings appropriate to site of 
the diseased disc.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, 
this too should be noted, as well 
as any additional symptomatology 
associated therewith.  

d.	A rationale should be provided for 
all opinions offered.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case (to 
include  and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


